Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claims 1, 8, 14, and 20 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims.  Independent claims 1, 8, 14, and 20 identify the uniquely distinct features "a first disposition where the first image capturing device is restrained below the viewing surface of the display device, and said first axis defines a first angle relative to said viewing surface, or a first alternative disposition wherein the first image capturing device is unrestrained and deployed above the viewing surface of the display device in a tilted manner in a direction orthogonal to the viewing surface of the display device, and said first axis defines a first alternative angle relative to said viewing surface and unequal to said first angle, and a second image capturing device having a second angular field of view centered about a second axis, and configured to be selectively positioned in a second disposition where the second image capturing device is restrained below the viewing surface of the display device, and said second axis defines a second angle relative to said viewing surface, or a second alternative disposition where the second image capturing device is unrestrained and deployed above the viewing surface of the display device in a tilted manner in a direction orthogonal to the viewing surface of the display device, and said second axis defines a second alternative angle relative to said viewing surface and unequal to said second angle”.
It is noted that the closest prior art, Ku (US Patent # 10,917,578) relates to image capture devices integrated in mobile computing systems, and in particular, to cameras Terminal Disclaimer was filed on 11/3/2021 and was approved on 11/3/2021.  Therefore the application is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696     11/12/2021